Citation Nr: 1823834	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-34 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disabling rating in excess of 10 percent for a left hip disability. 

2.  Entitlement to an initial disabling rating in excess of 10 percent for a right hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel



INTRODUCTION

The Veteran served active duty in the United States Army from February 2013 to September 2013.

This appeal arises before the Board of Veterans' Appeals (Board) from a December 2013 rating decision in which the Department of Veteran Affairs (VA) San Diego, California, Regional Office (RO) granted entitlement to service connection for a left hip disability at a non compensable rating and a right hip disability at a noncompensable rating.  The appeal was subsequently transferred to the Roanoke, Virginia RO.

The Board notes that in a May 2017 rating decision, the RO increased the initial disabling ratings to 10 percent for the left and right hip.


FINDINGS OF FACT

1.  The Veteran's left hip disability manifested in symptoms of functional loss due to painful motion, flexion of at least 110 degrees and extension of greater than 5 degrees.  The evidence does not establish that the Veteran had flexion of 30 degrees or less, limitation of adduction such that motion is lost beyond 10 degrees, or ankylosis.

2.  The Veteran's right hip disability manifested in symptoms of functional loss due to painful motion, flexion of at least 110 degrees and extension of greater than 5 degrees.  The evidence does not establish that the Veteran had flexion of 30 degrees or less, limitation of adduction such that motion is lost beyond 10 degrees, or ankylosis.





CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent disabling for a left hip disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5250, 5251, 5252 (2017).

2.  The criteria for an initial rating in excess of 10 percent disabling for a left hip disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5250, 5251, 5252 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

INCREASED RATING

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2017).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2017); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, otherwise the lower rating will apply, 38 C.F.R. § 4.7 (2017); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found- a practice known as "staged" ratings.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2017).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

In evaluating disabilities of the musculoskeletal system, painful motion is an important factor of disability.  See 38 C.F.R. § 4.59 (2017).  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  Id.  Joints that are actually painful, unstable, or misaligned due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis). 

Moreover, when evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  38 C.F.R. § 4.40 (2017).  Consideration must also be given to weakened movement, premature or excess fatigability, and incoordination.  38 C.F.R. § 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the Diagnostic Codes applicable to the affected joint). 

The Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran currently has a 10 percent disabling evaluation for her left and right hip disabilities under 38 C.F.R. § 4.71a, Diagnostic Code 5251.  Normal ranges of motion of the hip are for hip flexion from 0 degrees to 125 degrees and hip abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  Limitation of motion of the hip or thigh may be rated under Diagnostic Code 5250 (ankylosis of the hip), Diagnostic Code 5251 (limitation of extension), 5252 (limitation of flexion), or Diagnostic Code 5253 (impairment of the thigh).  

Under Diagnostic Code 5251, a 10 percent disability rating is warranted for limitation of extension of the thigh that is limited to 5 degrees.  38 C.F.R. § 4.71a DC 5251 (2017).

Under Diagnostic Code 5250, a 60 percent rating is warranted for favorable ankylosis in flexion at an angle between 20 degrees and 40 degrees and slight adduction or abduction.  38 C.F.R. § 4.71a DC 5250 (2017).

A 70 percent rating is warranted for intermediate ankylosis.  Id.

A 90 percent rating is warranted for extremely unfavorable ankylosis such that the foot does not reach the ground, necessitating crutches.  Id.

Under Diagnostic Code 5252, a 20 percent rating is warranted for limitation of flexion of the thigh to 30 degrees.  38 C.F.R. § 4.71a DC 5252 (2017).

A 30 percent rating is warranted for limitation of flexion of the thigh to 20 degrees. Id.

A 40 percent rating is warranted for limitation of flexion of the thigh to 10 degrees. Id. 

Under Diagnostic Code 5253, a 20 percent disability rating is warranted for limitation of abduction of such that motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a DC 5253 (2017).

Turning to the record of evidence, in a November 2013 VA examination, the Veteran reported that she developed left hip pain in basic training, mostly from running.  The Veteran stated that she eventually developed pain in the right hip.  She was treated with rest and analgesics.  She was given a medical discharge as she could not perform the needed duties and training.  The Veteran reported that she still has pain in both hips and takes medication when needed.  She further reported difficulty with prolonged walking, running, and sitting.  She went on to state that she feels that she has low back pain secondary to the hip pains and abnormal weight bearing.

The examiner reported that prior testing results revealed a diagnosis of stress fractures in inferior pubic rami of both sides and also at junction of left acetabulum with pubic symphysis.  

The examiner reported left hip range of motion (ROM) results as flexion at 0 to 110 degrees with no objective evidence of pain, and greater than 5 degrees extension with no objective evidence of pain.  The examiner also reported that abduction was not lost beyond 10 degrees, adduction was not limited such that the Veteran could not cross her legs, and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  The examiner noted that the Veteran did not have additional limitation in ROM of the hip and thigh following repetitive-use testing.

The examiner reported right hip ROM results as flexion at 0 to 115 degrees with no objective evidence of pain, and greater than 5 degrees extension with no objective evidence of pain.  The examiner also reported that abduction was not lost beyond 10 degrees, adduction was not limited such that the Veteran could not cross her legs, and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  The examiner noted that the Veteran did not have additional limitation in ROM of the hip and thigh following repetitive-use testing.

The examiner reported localized tenderness or pain to palpation for joints/soft tissue for both hips.  The examiner went on to report normal muscle strength for flexion, adduction, and extension for both hips.  The examiner stated that there was no ankylosis of either hip.  The examiner further reported that upon conducting imaging studies, there was no degenerative or traumatic arthritis.

In a June 2016 private medical record, an examiner reported that the Veteran had arthroscopic surgery on her left hip due to recurrent pain.  The examiner reported postoperative diagnoses of labral tear, synovitis, internal snapping hip, iliopsoas bursitis, hip flexor tendinitis, pincer lesion with positive crossover sign or coxa profunda, cam lesion with alpha angle greater than 50 degrees, and instability.

In an August 2016 private medical record, an examiner reported that the Veteran had arthroscopic surgery on her right hip due to recurrent pain.  The examiner reported postoperative diagnoses of labral tear, synovitis, internal snapping hip, iliopsoas bursitis, hip flexor tendinitis, pincer lesion with positive crossover sign or coxa profunda, cam lesion with alpha angle greater than 50 degrees, and instability.

In a May 2017 VA examination, the Veteran reported that she has had hip pain since May 2013 and was medically discharged in September 2013.  The Veteran reported a history of cortisone injections of both hips and physical therapy sessions.  The Veteran stated that her current symptoms included constant, dull, aching bilateral hip pain aggravated by lifting more than 15 pounds, sitting or standing for a long period of time, and clicking and popping with extension.

The examiner reported left hip range of motion (ROM) results as flexion at 0 to 110 degrees, extension at 0 to 20 degrees, abduction at 0 to 30 degrees, adduction at 0 to 15 degrees, external rotation at 0 to 45 degrees and internal rotation at 0 to 30 degrees.  The examiner stated that adduction was not limited such that the Veteran could not cross her legs.  The examiner reported pain noted on examination of flexion, extension, abduction, adduction, external rotation and internal rotation causing functional loss.  The examiner stated that the abnormal ROM itself did not contribute to functional loss.  The examiner reported that there was no evidence of pain with weight bearing or crepitus.  The examiner further reported that there was no additional loss of function or ROM after repetitive testing.  

The examiner reported right hip range of motion (ROM) results as flexion at 0 to 110 degrees, extension at 0 to 20 degrees, abduction at 0 to 30 degrees, adduction at 0 to 15 degrees, external rotation at 0 to 40 degrees, and internal rotation at 0 to 30 degrees.  The examiner stated that adduction was not limited such that the Veteran could not cross her legs.  The examiner reported pain noted on examination of flexion, extension, abduction, adduction, external rotation and internal rotation causing functional loss.  The examiner stated that the abnormal ROM itself did not contribute to functional loss.  The examiner reported that there was no evidence of pain with weight bearing or crepitus.  The examiner further reported that there was no additional loss of function or ROM after repetitive testing.  

The examiner went on to report normal muscle strength for flexion, adduction, and extension for both hips.  The examiner stated that there was no ankylosis of either hip.  

The examiner noted that the Veteran's current condition impacts her ability to perform occupational tasks, stating that the conditions caused greater than 5 weeks work time lost as confirmed in the medical record.  The examiner explained that the time lost was due to bilateral hip pain and weakness after surgery and physical therapy, causing difficulty standing or sitting for long periods of time.

After review of the record, the Board finds that 10 percent ratings for the Veteran's left and right hip disabilities are appropriate.  The evidence suggests that the Veteran has functional loss due to painful motion of both the left and right hip.  The evidence indicates the Veteran has left hip flexion of 110 degrees and extension greater than 5 degrees.  Likewise, the evidence indicates the Veteran has right hip flexion of at least 110 degrees and extension greater than 5 degrees.  The evidence of record does not indicate flexion of 30 degrees or less at any point of the appeals period.  Moreover, there is no evidence of ankylosis.  Therefore, the Veteran's left and right hip disabilities more closely approximates to 10 percent disabling evaluations.  

In making this determination, the Board has considered whether there was any additional functional loss not contemplated in the evaluation for the Veteran's orthopedic manifestations of her service-connected left and right hip disabilities.  See 38 C.F.R. §§ 4.40, 4.59 (2016); see DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Here, the Veteran's disabling ratings are based on an increase of a noncompensable rating due to functional loss caused by painful motion.  The evidence of record does not suggest additional functional loss upon repetitive testing. 

In reaching this decision, the Board has considered the Veteran's lay statements in support of her claim.  The Board notes that the Veteran is competent to report observations with regard to the severity of her symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, and 1376-77 (Fed. Cir. 2007).  The Board finds these lay statements to be credible and consistent with the rating assigned.  To the extent she argues her symptomatology is more severe, the Veteran's statements must be weighed against the other evidence of the record.  Here, the specific examination findings of trained health care professionals and documented medical treatment records are of greater probative weight than the more general lay assertions that higher ratings are warranted.

For these reasons, the Board finds that a rating in excess of 10 percent disabling for a left hip disability is not warranted.  Likewise, the Board finds that a rating in excess of 10 percent disabling for a right hip disability is not warranted.


ORDER

An initial rating in excess of 10 percent disabling for a left hip disability is denied.

An initial rating in excess of 10 percent disabling for a right hip disability is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


